DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-15 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Donald DiPaula, Esq., on December 16, 2021.
The application has been amended as follows: 

The original Abstract is hereby replaced by the following Abstract:
The present invention relates to an electronic device and a payment method using the same.  The electronic device comprises at least a processor, memory, and touch screen display, the memory storing a call application including a first user interface, a payment application, and instructions which cause the processor to: display the first user interface of the call application on the touch screen display; receive a phone number or indication of the phone number through the first user interface from a user; request a call connection to the phone number; receive data associated with to the phone number from a first server while the request is being made, the data including a currently available item; display the item on an interface while the request is being made; display an input button associated with the payment application; receive an input selecting the input button; and execute the payment application.    

In the sixth line of claim 6, “based on the generated payment” is hereby amended to recite: “based on the requested payment”.

In the fourth line of claim of claim 7, “and coupon” is hereby amended to recite: “or coupon”.

Claim 8 is hereby amended to read as follows:
8.	An electronic device comprising: 
a housing; 
a touch screen display exposed through a portion of the housing;
at least one wireless communication circuit positioned inside the housing; 
a processor positioned inside the housing and electrically connected to the touch screen display and the wireless communication circuit; and
a memory positioned inside the housing, electrically connected to the processor¸
wherein the memory stores a call application including a first user interface and a payment application including a second user interface, and
wherein the memory stores instructions that, when executed, cause the processor to:
display the first user interface of the call application on the touch screen display, 
receive an input of a phone number through the first user interface,  display a currently available item, an input button associated with the payment 
if an input for selecting the input button is received through the first user interface, execute the payment application,
display at least one object to order the item, including a first object for making a request for a call connection with the phone number and a second object for displaying an item order screen on the first user interface,
make the request for the call connection to the phone number through the one wireless communication circuit if the first object is selected and display the item order screen on the touch screen display if the second object is selected, and
  execute the payment application if the order of the item is completed in the item order screen and an input for selecting the input button is received through the first user interface.

Claim 9 is hereby canceled.

Claim 10 is hereby amended as follows:  In the tenth line, “the payment application” is hereby amended to recite: “a payment application”.  In the twelfth line, “input button in received” is hereby amended to recite: “input button is received”.

In the sixth line of claim 15, “based on the generated payment” is hereby amended to recite: “based on the requested payment”. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Hakanpää et al. (U.S. Patent Application Publication 2015/0170123), discloses facilitating online transactions using a mobile phone account, and in particular, displaying a premium rate phone number associated with a value of one or more goods or services; a mobile phone service provider is charged for the payment of the one or more goods or services (see in particular the Abstract, and paragraphs 7, 28, and 39).  Bouzid et al. (U.S. Patent Application Publication 2013/0272511) teaches a smart phone or similar device to make a request to purchase a product or service through a voice site (paragraph 35).  Nichols (U.S. Patent Application Publication 2016/0260346) discloses a conventional device such as a smart-phone, PDA, or computer including a housing, circuitry, a touchscreen, a data processor, a memory, a wireless communication system, and software and an application stored in the memory (paragraphs 42-53).  However, these and the other prior art references of record do not disclose, teach, or reasonably suggest the specific device of claim 1, including the instructions which cause the processor to perform the list of specified operations.
Claims 1-7 have also been considered for eligibility under 35 U.S.C. 101.  They pertain to electronic commerce (commercial interactions being a form of abstract idea), but involve specific operations which inherently involve computer device and telecommunications technology, and cannot be reduced to “pay for an item you want, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Hakanpää et al. (U.S. Patent Application Publication 2015/0170123), discloses facilitating online transactions using a mobile phone account, and in particular, displaying a premium rate phone number associated with a value of one or more goods or services; a mobile phone service provider is charged for the payment of the one or more goods or services (see in particular the Abstract, and paragraphs 7, 28, and 39).  Bouzid et al. (U.S. Patent Application Publication 2013/0272511) teaches a smart phone or similar device to make a request to purchase a product or service through a voice site (paragraph 35).  Nichols (U.S. Patent Application Publication 2016/0260346) discloses a conventional device such as a smart-phone, PDA, or computer including a housing, circuitry, a touchscreen, a data processor, a memory, a wireless communication system, and software and an application stored in the memory (paragraphs 42-53).  However, these and the other prior art references of record do not disclose, teach, or reasonably suggest the specific device of claim 8, including the instructions which cause the processor to perform the list of specified operations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Hakanpää et al. (U.S. Patent Application Publication 2015/0170123), discloses facilitating online transactions using a mobile phone account, and in particular, displaying a premium rate phone number associated with a value of one or more goods or services; a mobile phone service provider is charged for the payment of the one or more goods or services (see in particular the Abstract, and paragraphs 7, 28, and 39).  Bouzid et al. (U.S. Patent Application Publication 2013/0272511) teaches a smart phone or similar device to make a request to purchase a product or service through a voice site (paragraph 35).  Nichols (U.S. Patent Application Publication 2016/0260346) discloses a conventional device such as a smart-phone, PDA, or computer including a housing, circuitry, a touchscreen, a data processor, a memory, a wireless 
Claims 10-15 have also been considered for eligibility under 35 U.S.C. 101.  They pertain to electronic commerce (commercial interactions being a form of abstract idea), but involve specific operations which inherently involve computer device and telecommunications technology, and cannot be reduced to “pay for an item you want, but use a generic electronic device applying well-understood, routine and conventional technology to do so.”  Therefore, claims 10-15 are patent-eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bouzid et al. (U.S. Patent 8,699,674) disclose dynamic speech resource allocation.  Zhou et al. (U.S. Patent 9,047,600) disclose mobile and wearable device payments via a free cross-platform messaging service, free voice over Internet protocol communication, free over-the-top content communication, and universal digital mobile and wearable device currency faces.  Rolf (U.S. Patent 9,235,831) discloses mobile payment systems and methods.  Lee et al. (U.S. Patent 9,953,322) is the patent . 
Hwang et al. (U.S. Patent Application Publication 2011/0119156) disclose a settlement relay method and system for performing the method.  Nichols (U.S. Patent Application Publication 2013/0184611) discloses a system and apparatus for posture and body position correction and improvement; in particular, Nichols discloses a conventional device such as a smart-phone, PDA, or computer including a housing, circuitry, a touchscreen, a data processor, a memory, a wireless communication system, and software and an application stored in the memory (paragraphs 42-53).  Bouzid et al. (U.S. Patent Application Publication 2013/0272511) disclose dynamic speech resource allocation.  Zhou et al. (U.S. Patent Application Publication 2014/0330656) disclose mobile and wearable device payments via a free cross-platform messaging service, free voice over Internet protocol communication, free over-the-top content communication, and universal digital mobile and wearable device currency faces.  El-Sakka (U.S. Patent Application Publication 2014/0358779) discloses a method of conducting financial transactions using a phone node in communication with a transactional server.  Hakanpää et al. (U.S. Patent Application Publication 2015/0170123) disclose a system and method for facilitating online transactions using a mobile phone account.  Rolf et al. (U.S. Patent Application Publication 2015/0278773) disclose mobile payments systems and methods.  Lafrinere et al. (U.S. Patent Application Publication 2016/0260346) disclose a system and computer method providing customizable and real-time input, tacking, and feedback of a trainee’s competencies; in particular, Lafrinere discloses electronic devices including a CPU, 
Bryars et al., also known as Harwood et al., (WO 2016/092331) disclose a method and apparatus for implementing telephone payments. 
Schettler, “Mobile banking more mainstream,” discloses Starbucks having been one of several companies to roll out ways to pay for products using smart phone applications and to transfer money via text message.  The anonymous article, “Carrier Billing Now Available for Protext Mobility’s AmberWatch® SafeText,” discloses charging payments directly to people’s mobile phone bills. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	December 17, 2021